On appeal to this court from a judgment of the county court of Bryan county, a supersedeas bond was filed, executed by the plaintiffs in error, R.F. Grafa, Jessie Brannan, and R.T. Davis as principals, and the United States Guaranty and Fidelity Company as surety, to stay said judgment. On the 24th day of October, 1916, there was judgment of this court against the appellants, and motion has been filed herein for judgment against the surety on such supersedeas bond. By virtue of the provisions of chapter 249, Sess. Laws 1915, as construed in Long v. Lang, 49 Okla. 342, 152 P. 1078, the motion is sustained.
Judgment is therefore entered in this court against the United States Guaranty   Fidelity Company in the sum of $295.82, together with interest thereon at the rate of 10 per cent. per annum from the 7th day of May, 1915, the date of the judgment of the trial court, until paid, and all costs of the action.
By the Court: It is so ordered.